The election of Jonathan Wetherbee, returned a member from the town of Harvard, which was entitled to send two members, was controverted by Henry Bromfield and others, on the ground, that, at a meeting held in said town for the purpose of electing a person to represent the same in the general court, Isaiah Parker was elected, and then the inhabitants voted to choose another representative, and elected the said Wetherbee; whereas “ there was no article in the warrant which authorized the said inhabitants to elect more than one representative.”1
The committee on elections, to whom the case was referred, do not appear to have made any report upon it. [Their silence, and the acquiescence of the house, afford a strong presumption, that the objection was regarded as groundless.]

 27 J. H. 43.